UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 28, 2011 Communication Intelligence Corporation (Exact name of registrant as specified in its charter) Delaware 000-19301 94-2790442 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of Identification No.) incorporation) 275 Shoreline Drive, Suite 500 Redwood Shores, CA 94065 (Address of principal executive offices) (650) 802-7888 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(e).Compensatory Arrangements of Certain Officers. On January 28, 2011, Communication Intelligence Corporation (the “Company”) granted an option to purchase 1,000,000 shares of Common Stock to each of its directors, including two that also serve as executive officers of the Company without additional compensation.Consistent with the terms of grants awarded to each of the Company’s non-employee directors, the Company’s Chief Executive Officer, Philip Sassower, and the Company’s Chief Financial Officer, Andrea Goren, each received an option to purchase 1,000,000 shares at an exercise price of $0.0649, which was the closing price for a share of the Company’s Common Stock on January 28, 2011, as quoted on the Over-the-Counter Bulletin Board.These options vest quarterly over three years. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Communication Intelligence Corporation Date: February 3, 2011 By: /s/ Andrea Goren Andrea Goren (Chief Financial Officer) - 3 -
